DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Request for Continued Examination filed on 01/27/2021.
In the instant Request for Continued Examination, claims 1-13 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/27/2021 has been entered.
Response to Arguments
Applicant’s arguments on 01/27/2021 with respects to claims 1-13 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. 
Applicant’s arguments with respect to claim 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Specifically, the amendments made to claim 1 (and similar independent claims) have substantially changed their scope and necessitate new grounds of rejection with new prior art in particular de Haas et al. (US 2019/0288870). Dependent claims are revised and maintained accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8-9, 12 and 13 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Grohman (U.S 2012/0158932) in view of De Haas et al. (U.S 2019/0288870).
For claim 1:  
Grohman discloses a controller area network (CAN) topology for a communication network (see Grohman, paragraph [0020]; a Bosch Controller Area Network (CAN); the network has a defined maximum loading impedance and the defined maximum loading impedance is based on a characteristic of a transceiver at the dominant node), comprising: at least three primary nodes having a predetermined termination impedance (see Grohman, paragraph [0004]; a plurality of end nodes coupled to the dominant node, each of the plurality having an end node coupling impedance, wherein a total of each the end node coupling impedance and the predetermined coupling impedance), and one or more end nodes each of which is coupled to one of the primary nodes, wherein the one or more end nodes are non-terminated.  
Grohman further disclose the HVAC system includes an air handler that is configured to condition and circulate air for the HVAC system and the air handler may be associated with an outdoor and an indoor unit and including additional component such as a thermostat (see Grohman, paragraph [0025]), but does not explicitly disclose one or more end nodes each of which is coupled to one of the primary nodes, wherein the one or more end nodes are non-terminated. 
De Haas, from the same or similar fields of endeavor, disclose a bus network, such as a CAN network, can include multiple nodes and at least some nodes in the bus network may be un-terminated (see De Haas, paragraph [0037]-[0039]; [0060]-[0062]; [0028]-[0033]; [0040]-[0046]).
before the effective filing date of the claimed invention to have a system comprises one or more end nodes each of which is coupled to one of the primary nodes, wherein the one or more end nodes are non-terminated as taught by De Haas. The motivation for doing this is to provide a system networks such a CAN buses can improve the throughput delay of the differential receiver and thereby improve symmetry and provide techniques for reducing noise in a bus system, such as reducing/suppressing signal reflection/ringing that may be implemented on CAN network and CAN FD network topologies to suppress signal disturbances and to improve the signal quality. 
For claim 2:
In addition to rejection in claims 2 and 10, Grohman-De Haas further discloses wherein the predetermined termination impedance of each primary node comprises a similar predetermined termination impedance (see Grohman, paragraph [0019]; the dominant node 110 is established as a control node for the PIM network 100 and has a predetermined coupling impedance and the dominant node 110 circuit's differential input impedance is the predetermined coupling impedance for the node. Similarly, the end node 130 circuit's differential input impedance is the predetermined coupling impedance for that node, referred to as an end node coupling impedance).  
For claims 4 and 12: 
In addition to rejection in claims 4 and 12, Grohman-De Haas further discloses wherein the predetermined termination impedance has a resistance within a range of 50 ohms to 200 ohms (see Grohman, paragraph [0019]; the predetermined coupling impedance may also be embedded in an electronic controller at the dominant node 110. In one embodiment, the predetermined coupling impedance has a resistance within a range of 50 ohms to 200 ohms).  
For claims 5 and 13: 
In addition to rejection in claims 5 and 13, Grohman-De Haas further discloses wherein the communicating network forms a building communication network (see Grohman, paragraph [0016]; the PIM network 100 may be a building communications network that is located therein and provides a medium for communications within the building between coupled components of the communications network).  
For claim 6: 
In addition to rejection in claim 6, Grohman-De Haas further discloses wherein the communicating network is an HVAC communications and control network (see Grohman, paragraph [0017]; the PIM network 100 may be a communications network for an HVAC system), wherein the primary nodes and the plurality of end nodes each include an HVAC component (see Grohman, paragraph [0017]; the PIM network 100 may be a communications network for an HVAC system. As such, the dominant node 110 and the plurality of end nodes 130 may be at components of the HVAC system).  
For claim 8: 
In addition to rejection in claim 8, Grohman-De Haas further discloses wherein any of the at least three primary nodes is selected from the group consisting of an outdoor unit controller, an indoor unit controller, a thermostat, and a system controller (see Grohman, paragraph [0025]; the HVAC system includes an air handler that is configured to condition and circulate air for the HVAC system and the air handler 210 may be associated with an outdoor and an indoor unit and including additional component such as a thermostat).  
For claim 9: 
For claim 9, claim 9 is directed to a method which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
Claims 3, 10 and 11 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Grohman (U.S 2012/0158932) in view of De Haas et al. (U.S 2019/0288870) further in view of Hancock et al. (U.S 2018/0132933).
For claims 3 and 11: 
In addition to rejection in claims 3 and 11, Grohman-De Haas further discloses the predetermined coupling impedance has a resistance within a range of 50 ohms to 200 ohms (see Grohman, paragraph [0019]), but does not explicitly disclose wherein the predetermined termination impedance has a resistance of 180 ohms.  
Hancock, from the same or similar fields of endeavor, disclose delivering microwave frequency energy having the predetermined operating frequency into tissue having a predetermined characteristic impedance in the range of 45 to 180 Ohms , and fat and bone may have impedances of approximately 180 Ohms (see Hancock, paragraph [0078]).    
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises impedance has a resistance of 180 ohms as taught by Hancock. The motivation for doing this is to provide a system networks can improve the impedance match between the proximal coaxial transmission line and the tissue at the predetermined operating frequency. 
For claim 10: 
In addition to rejection in claims 3 and 11, Grohman-De Haas further discloses the impedance characteristics of a communications network itself may vary even if interconnecting distances and the topology are the same (see Grohman, paragraph [0003]; and a dominant node having a predetermined coupling impedance: [0004]), and the controllers may be computing devices designed to direct the operation of a particular component at each node. Interface circuitry of the controllers may include (see Grohman, paragraph [0013]), but does not explicitly disclose wherein each primary node comprises a similar termination impedance.  
Hancock, from the same or similar fields of endeavor, disclose the instrument may be used with an acceptable level of performance with different types of tissues having similar characteristic impedances to the particular characteristic impedance, and/or with microwave frequency energy having a similar frequency to the particular operating frequency (see Hancock, paragraph [0019]), and fat and bone may have impedances of approximately 180 Ohms (see Hancock, paragraph [0078]). The motivation for doing this is to provide a system networks can improve the impedance match between the proximal coaxial transmission line and the tissue at the predetermined operating frequency. 
Claim 7 is rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Grohman (U.S 2012/0158932) in view of De Haas et al. (U.S 2019/0288870) further in view of Stevenson et al. (U.S 2018/0103473).
For claim 7: 
In addition to rejection in claim 7, Grohman-De Haas further discloses the network may have a physical topology of a star (see Grohman, paragraph [0014]; [0018]), but does not explicitly disclose a hybrid of star configuration and mesh configuration. 
Stevenson, from the same or similar fields of endeavor, disclose a star network and mesh network topologies or hybrid network topology (see Stevenson, figure 2, paragraph [0060]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a hybrid of star configuration and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 02/23/2021